BUSY BEE, INC., A FLORIDA CORPORATION, BABY BEE, INC., A FLORIDA CORPORATION, MLL CORP., A FLORIDA CORPORATION, AND JASAMI CORP., A FLORIDA CORPORATION, TRADING AS CENTURY SHOES, LTD., A FLORIDA GENERAL PARTNERSHIP, AND CARLTON SHOES, LTD., A FLORIDA GENERAL PARTNERSHIP, TRADING AS BLS ASSOCIATES, A PENNSYLVANIA GENERAL PARTNERSHIP, Respondent,
v.
WACHOVIA BANK, N.A., SUCCESSOR TO CORESTATES BANK, N.A., Petitioner.
No. 700 MAL 2007.
Supreme Court of Pennsylvania, Middle District.
October 8, 2008.

ORDER
PER CURIAM.
AND NOW, this 8th day of October, 2008, the Petition for Allowance of Appeal is hereby DENIED.
Mr. Justice McCaffery did not participate in the consideration or decision of this matter.